        Case 1:17-cr-00201-ABJ Document 610 Filed 06/26/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       )
                                               )
               v.                              )
                                               )
RICHARD W. GATES III,                          )             Crim. No. 17-201-2 (ABJ)
                                               )
               Defendant.                      )             FILED UNDER SEAL


   DEFENDANT RICHARD W. GATES III’S UNOPPOSED MOTION FOR LEAVE
    TO FILE UNDER SEAL EXHIBIT 1 TO HIS MOTION FOR PERMISSION TO
                              TRAVEL

       Richard W. Gates III, by and through counsel, hereby moves this Court for leave to file

under seal Exhibit 1 to his Unopposed Motion for Permission to Travel. Despite the general

policy that public access to judicial proceedings and judicial records is important to the proper

functioning of our justice system, there are compelling reasons and good cause in this instance

why Exhibit 1 should not be publicly disclosed. Exhibit 1 includes specific details about a trip

Mr. Gates proposes to take. The instant motion will sufficiently alert the public but will not

create unwarranted risk to Mr. Gates. The Court has noted on more than one occasion that this

case is subject to substantial publicity and media coverage, and that the addresses of the events

should be protected.


       WHEREFORE, Mr. Gates hereby respectfully moves this Court for leave to file under

seal Exhibit 1 to his Unopposed Motion for Permission to Travel. A draft order is attached.




                                                1
Case 1:17-cr-00201-ABJ Document 610 Filed 06/26/19 Page 2 of 2



                                  Respectfully submitted,


                                  /s/Thomas C. Green
                                  Thomas C. Green
                                  D.C. Bar No. 14498
                                  Sidley Austin LLP
                                  1501 K Street, N.W.
                                  Washington, DC 20005
                                  tcgreen@sidley.com
                                  (202) 736-8069 (telephone)
                                  (202) 736-8711 (fax)

                                  Attorney for Richard W. Gates III




                              2
